Dismissed and Memorandum Opinion filed January 20, 2011.
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00993-CV
____________
 
JOHN PICKENS MCGEOY, JR., Appellant
 
V.
 
AMICA MUTUAL INSURANCE COMPANY, Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 967964
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from an order signed September 1,
2010, denying appellant’s request to proceed as indigent.  The clerk’s record
was filed December 10, 2010, and reflects the trial court granted the request
on December 3, 2010.  Accordingly, the appeal is moot. 
On December 28, 2010, notification was transmitted to the
parties of this court’s intention to dismiss the appeal unless a response was filed
demonstrating grounds for continuing the appeal on or before January 7, 2011.  See
Tex. R. App. P. 42.3(a).  No
response has been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges, Justices Frost and Christopher.